Pee CuRiAM.
Upon a consideration of tbis record we are of opinion tbat tbe controversy is practically determined by tbe findings of fact made by tbe court below, wbicb we are not at liberty to disturb. There is evidence to support tbe findings and in sucb case tbey are binding upon us. Gudger v. Baird, 66 N. C., 438; Battle v. Mayo, 102 N. C., 413; Dunavant v. R. R., 122 N. C., at page 1001; Lewis v. Covington, 130 N. C., 542. In tbe látter case it is said: “Tbe exceptions of tbe defendant to tbe findings of fact by tbe referee are tbat said findings are contrary to tbe weight of evidence, or tbat tbey are not supported by tbe evidence, but none of these exceptions are put upon tbe ground tbat there was.no evidence to support them. And tbis being so, we have no right to review them and must take them as found by tbe referees and tbe presiding judge.”
Tbe judgment of tbe Superior Court is
Affirmed.